In re New Orleans, City of et al.; Orleans Parish Civil Sheriff; — Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. M, No. 2001-11421; to the Court of Appeal, Fourth Circuit, No. 2002-CA-1236.
Granted. The judgments of the lower courts are reversed, vacated and set aside, and this case is remanded to the district court for reconsideration in light of Civil Service Commission of the City of New Orleans v. The City of New Orleans, 02-1812, 02-1815 (La.9/9/03) 854 So.2d 322.
*352CALOGERO, C.J., would grant and docket.
JOHNSON, J., would grant and docket.